DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone et al (US PUB 20160121100, hereinafter Crone).
Regarding claim 1, Crone discloses an electrode (e.g. electrode 159) comprising: a living body contact portion that is to be in contact with a living body (e.g. a contact surface for a patient 182), and contains a rubber material (e.g. silicone rubber material) and at least one carbon material selected from carbon nanotubes and graphene (see Crone, [0036]-[0037] and [0045], and figures 1-2).
Crone does not explicitly disclose: wherein a ratio of a volume resistivity of the living body contact portion to a surface resistivity of the living body contact portion is 1.2 or more, and wherein an amount of the carbon material in the living body contact portion is 3 parts by mass or more and 20 parts by mass or less relative to 100 parts by mass of the rubber material, or the living body contact portion has a 25% compression hardness of 20 kPa or more and 110 kPa or less.
However, volume and surface resistivities of the contact portion, amount by mass of the carbon material in the contact portion relative to the mass of the rubber portion, and the compression hardness of the contact portion are well known physical parameters that must be considered in the formation of a body contact portion of an electrode. Thus, it would be obvious to any person having an ordinary skill in the art to consider the appropriate values, ranges or relative proportions for the claimed physical parameters that would yield an optimum result, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), (see MPEP 2144.05 II A).

Regarding claims 2-4, Crone discloses the electrode according to Claim 1, but fails to explicitly disclose the values or ranges for the different parameters as claimed, however it would be obvious to any person having an ordinary skill in the art to determine the appropriate values, ranges or relative proportions for the different parameters that would yield an optimum result, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), (see MPEP 2144.05 II A).

Regarding claim 5, Crone discloses the electrode according to Claim 1, wherein the living body contact portion is made of foam containing the rubber material and the carbon material (see Crone, [0045], and figures 1-2).

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crone as applied to claim 1 above, and further in view of Lee et al (KR 20160024903, machine translated, hereinafter Lee).
Regarding claim 6, Crone discloses the electrode according to Claim 1, but fails to explicitly disclose wherein the living body is an ear. 
However, Lee in the same field of endeavor teaches that it is well known in the art to apply an electrode to an ear of a living body (e.g. an earphone-type electrode 100 including an EEG cap) as demonstrated in [0045]-[0047], also figures 1-4. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the electrode in the ear as taught by Lee in the teachings of Crone in order to adapt the electrode for an in-ear use when such a need arises or intended. 

Regarding claim 7, Crone as modified by Lee discloses a biosignal measuring device for measuring biosignals (e.g. EEG/brain waves signals), the device comprising: the electrode (e.g. electrode 100) according to Claim 1 (see Lee, [0045]-[0047], also figures 1-4).

Regarding claim 8, Crone as modified by Lee discloses a biosignal measuring device for measuring biosignals, the device comprising: an insertion portion (e.g. EEG cap 110) that is to be inserted into a user's ear and includes a first electrode (e.g. first electrode 100) for measuring biosignals (e.g. EEG/brainwaves signals), and an ear hook that is to be hooked over the ear, is connected to the insertion portion, and has a second electrode for measuring biosignals, wherein at least one of the first electrode and the second electrode is the electrode according to Claim 1 (see Lee, [0045]-[0047], and figures 1-4).

Regarding claim 9, Crone as modified by Lee discloses the biosignal measuring device according to Claim 7, wherein the biosignals are brainwaves (see Lee, [0046]-[0047], also figures 1-4).

Regarding claim 10, Crone as modified by Lee the biosignal measuring device according to Claim 8, wherein the biosignals are brainwaves (see Lee, [0047], also figures 1-4).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.